                                                             U.IS.   uepartment of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew's Pla=a
                                                         New York, New York /0007
                                                                                        f    :·acaa21111ts: ,-..,   n " ·•


                                                             February 14, 202o tj           USDC SDNY
                                                                                        t. DOCUM.ENT
BYECF                                                                                   i! ELECTRONICALLY FlLBD .
                                                                                        ljDOC #:              .
                                                                                        ~~~-
                                                                                           · ~ :-?j]
The Honorable Sidney H. Stein
United States District Judge                                                                      """'-,---
                                                                                                        ~,,~-,--
                                                                                                            ...  .·
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. David Smith, 07 Cr. 453 (SHS)

Dear Judge Stein:

       The Government respectfully requests that the Court schedule a change of plea hearing in
the above-referenced case for February 20, 2020, at 2:00 p.m.

       The Government further requests that the Court exclude the_ time between                 and      ~ '1~~
February 20, 2020, pursuant to the Speedy Trial Act. The ends of justice served by granting such
an exclusion outweigh the best interest of the public and the defendant in a speedy trial , pursuant
to 18 U,S,C. § 3161 (h)(7)(A). An exclusion is warranted in order for the parties to continue their
discussions of a potential resolution and for the defendant to continue his review of the discovery.
Defense counsel consents to this request.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney
                                              . - : : - -"                         I

                                          by: ----.\   ~         l/'    c--,'1/=
                                              Timothy V. Capozzi
                                              Assistant United States Attorney


cc:     Defense counsel listed on ECF
                                              (212) 637-2404

                                                                                                                  J/


                              ,/
